          Case 4:21-mj-00209-CAN Document 4 Filed 03/26/21 Page 1 of 1 PageID #: 22

AO466A(Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                     United States District Court                                                  MEED
                                                                       for the
                                                                                                                     MAR 2 6 2021
                                                           Eastern District of Texas

                                                                                                               CLERK, U.S. DISTRICT COURT
                 United States of America                                 )                                    EASTE N DISTRICT OF TEXAS
                               v.                                         )      Case No. 4:21MJ209
                     DAVID LEE JUDD
                                                                          )
                                                                          )
                                                                                 Charging District s Case No. 1:21 MJ334
                                                                          )
                           Defendant                                      )
                                               WAIVER OF RULE 5 & 5.1 HEARINGS
                                                    (Complaint or Indictment)

          I understan that I have been charged in another district, the (name of other court) District of Columbia


         I have been informed of the charges and of my rights to:

         (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

         (2) an identity hearing to determine whether I am the person named in the charges;

         (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

         (4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                 committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                 unless I have been indicted beforehand.

         (5) a hearing on any motion by the government for detention;

         (6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

         I agree to waive my right(s) to:

                   an identity hearing and production of the warrant,

                   a preliminary hearing.
                   a detention hearing.
           1 an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                  or detention hearing to which I may be entitled in this district. 1 request that my
                      preliminary hearing and/or Js detention hearing be held in the prosecuting district, at a time set by
                  that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.



Date: 03/26/2021
